Citation Nr: 1236197	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  97-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) from a November 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for a spinal cord lesion.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Oakland, California. 

In March 1999, the Veteran requested a hearing before a hearing officer at the RO. He subsequently withdrew his hearing request. 

In March 2001, the Board remanded this matter for further development. 

In January 2007, the Board denied the claim for service connection for status post transverse myelitis, C1-C5, centering in C3.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In November 2008, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a January 2008 Joint Motion filed by counsel for the Veteran and VA. 

In December 2009 and April 2011, the Board remanded this matter for further development. 


FINDING OF FACT

The Veteran has a current neck disability, transverse myelitis at the C3 level, which is related to active service. 


CONCLUSION OF LAW

The criteria for service connection for a neck disability, transverse myelitis at the C3 level, are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for service connection for a neck disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Regulations and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a)  (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war and myelitis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2015.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2015 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) .

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service medical records reveal that there were no findings or diagnoses of tranverse myelitis, C1-C5, centering in C3, in service. 

The Veteran's service personnel records indicate that he served in the Southwest Asia theater of operations from August 1990 to March 1991.

On June 20, 1995, the Veteran was hospitalized after developing left and then right sided weakness two days prior to admission.  He was coming for direct admission to the neurology clinic when he was found to be apneic and sinus bradycardic.  He was given oxygen but progressed to asystole.  

The Veteran was started on CPR and revived with epinephrine.  He was stabilized and transferred to the medical intensive care unit. He had shallow breathing but was oxygenating well after being intubated for respiratory failure.  An EMG performed on July 28, 1995, revealed C2 to C5 anterior spinal cord linear enhancement, no atrophy, and no cord compression.  The Veteran remained hospitalized until September 5, 1995. 

The pertinent discharge diagnosis was acute cervical myelopathy of C2 to C5 with diffuse quadriplegia and respiratory failure secondary to anterior spinal cord infarct versus viral myelitis, now resolving. 

The Veteran was subsequently transferred for inpatient therapy where he remained until December 15, 1995. 

At the time of admission to inpatient therapy, the Veteran was noted to have been in good health until June 17, 1995, when he fell while dancing.  He was able to arise and walk after falling.  The following morning, he awoke with neck and shoulder pain, but went to Disneyland and was fatigued from sun exposure, developing a headache later that evening.  The Veteran went to the hospital on June 19, 1995, with chest pain but was sent home after a negative EKG.  The Veteran then went to his VA neurologist on June 20, 1995, and while on his way to be admitted to the hospital developed the above symptoms. 

In August 1996, the Veteran was afforded a VA neurological examination. Following examination, a diagnosis of status post spinal cord lesion at C3, by history, with findings on MRI of lucent area at C3, by history, and CSF studies consistent with unknown virus, etiology not determined, was rendered. 

On VA examination in December 1998, the Veteran was diagnosed as having status post transverse myelopathy with residual muscle weakness and sensory loss and lower extremity spasticity following the nerve route at the C3-4 levels.  At a December 1998 VA general medical examination, a diagnosis of viral myelitis with weakness of both lower extremities and change of sensation was rendered. 

At a July 1999 VA examination, the Veteran was noted to have had a back strain in the mid 1980's while in service.  He was also noted to have served in the Gulf War and to have left the area in 1991.  He reported that he began to drop things after his period of service in the Gulf, but was stable until June 1995.  The diagnosis was status post transverse myelitis 1995, C1 to C5, centering in C3, in stable condition without change. 

The examiner stated that the Veteran appeared to give a fairly clear cut history of transverse myelitic syndrome occurring on about June 19-20, 1995, with severe symptoms and partial resolution.  There was no evidence of multiple sclerosis.  The examiner noted that this may have been of vascular etiology, but the etiology was not known.  The examiner noted that extensive studies were performed and no definitive findings were apparently found.  This might be either a direct toxic effect, of an infectious etiology, or of an autoimmune or allergic response post infectious in nature.  The examiner stated that in any case no identifying organism was noted. 

The examiner noted that the Veteran did have a history of hand weakness after serving in the Gulf Ware with only a tendency to drop objects.  He observed that this would be suggestive of a cervical abnormality, but there did not appear to be any direct evidence of the veteran having any cervical myelopathic findings back in 1993, and extensive review of the record did not indicate that this was a significant symptom.  Neurological examination performed at that time was felt to be normal.  In addition, examinations of his back at that time did not reveal weakness of the hands and the Veteran's symptoms appeared to be directed toward his lumbar region. 

For that reason, the examiner found it difficult to correlate his present quadriparesis to any etiology or causation related to anything that may have occurred while he was in the Gulf War or during his service which ended in 1993. The examiner noted that there was a remote possibility of some indolent infection or viral syndrome that might have been present all along that suddenly resulted in clinical symptoms in 1995, but this was very remote with no positive evidence in the record. 

In a November 1999 letter, the Veteran's private physician, Dr. B, M.D., opined that the Veteran had experienced an exacerbation of Gulf War Syndrome after a 10 hour exposure to the sun, resulting in demyelinization of his upper cervical spinal cord and respiratory arrest.  Dr. B noted that the Veteran spent two months in a VA hospital and six months in rehabilitation.  He stated that this type of clinical picture was common in Gulf War Veterans who had multiple microbes in their nervous system which were activated by heat and light. 

In December 1999, the claims folder was forwarded to a VA examiner for an opinion as to the etiology of the Veteran's spinal condition. 

The examiner noted that the claims folder had been forwarded and reviewed.  He also reported that he had reviewed the letter from Dr. B.  He noted that if he understood Dr. B's hypothesis, he speculated that Gulf War veterans presenting with these symptoms commonly had heat and/or light activated microbes colonizing in their nervous systems and that they might experience additional acute or subacute demyelination, with associated symptoms if they were re-exposed to heat or sunlight.  He noted that if Dr. B were correct, that they should have a cohort of symptomatic veterans (symptomatic for demyelination) and that they should be able to isolate and eventually treat the microbes inhabiting their nervous system.  He stated that he found Dr. B's hypothesis "thoroughly entertaining" but implausible. 

He noted that transverse myelopathies were so called because the condition appeared to travel across the entire spinal cord at a segmental level, thus presenting symptoms which were linked to the body functions innervated by specific nerve roots.  When a known etiology caused segmental neural dysfunction, the condition was referred to as an acute or sub-acute transverse myelopathy.  Use of the term acute tranverse myelitis implied that the etiology was unknown.  Other causes of transverse myelopathies included infections with bacterial or viral entities, and vascular conditions.  Multiple Sclerosis and Poliomyelitis were examples of transverse myelopathies. 

The examiner stated that strictly speaking, the use of the term myelitis, as opposed to the more specific myelopathy, implied that known infectious, traumatic, or vascular etiologies had been excluded.  The examiner observed that cord compression was ruled out by spinal imaging which showed no evidence whatsoever of cord compression.  

Extensive diagnostic studies showed no indication of MS as the etiology for the Veteran's symptoms.  He noted that occult hemorrhage could not be ruled out as the cause of the Veteran's symptoms; however, many cases of transverse myelitis were inexplicable despite massive investigation into causation.  He added that Dr. B's hypothesis could not be ruled out but was so speculative that it remained an implausible hypothesis. 

The examiner also noted that transverse myelopathy or myelitis was not a common finding in Gulf War veterans.  He stated that there were no studies indicating an excess of TM cases beyond what one would generally expect to find in a grouping of 700,000 people with an average age of 31.  He observed that if Dr. B were correct, there should be many more individuals with similar findings. 

The examiner noted that the finding of respiratory collapse was certainly explained by the upper level of the demyelination process in the Veteran.  He indicated that the Veteran exhibited MRI findings which demonstrated that the process extended cephalad to the C3 level and that this was well above the level where respiratory control was found.  The examiner noted that this was not an unexpected finding in patients with TM.  He further observed that loss of bladder and sphincter control were relatively common conditions. 

The examiner reported that the Veteran developed his symptoms over a relatively brief period of time commencing in June 1995 and that his initial presentation was severe chest and back pain which over the next day to day and one-half progressed to include bilateral upper and lower extremity weakness and ultimately lead to respiratory collapse.  He stated that the clinical picture was entirely consistent with the diagnosis of idiopathic transverse myelopathy or myelitis. 

The examiner noted that while bacterial or other infectious etiologies of TM typically developed over a 24-48 hour time frame, there were virtually always some other indicators of an infectious etiology.  Other indicators of an infectious etiology were all absent and this made an infectious etiology virtually impossible. 

The examiner stated that Dr. B had hypothesized a process which could not be supported by the documented clinical investigation which was conducted at the time of the Veteran's presentation for care.  He observed that while speculations cannot be disproved at this late date, there was simply no evidence whatsoever that this Veteran's transverse myelitis condition resulted from occult infectious process.  He noted that the initial work-up included neurological consultation and certainly ruled out any significant likelihood of infection as the etiology.  Acute trauma and cord compression were also ruled out which left idiopathic TM as the final diagnosis. 

The examiner opined that there was no evidence whatsoever that the Veteran's transverse myelitis had an infection etiology and that all available evidence strongly suggested a non-infectious etiology (idiopathic transverse myelitis).  Therefore, the Veteran's condition was much more likely than not absolutely unrelated to his military service, including service in the Gulf War. 

In a January 2000 e-mail to the Veteran, Dr. F, M.D., a physician at Johns Hopkins, indicated to the Veteran that his health situation was complex and that he was not sure that the Veteran really had transverse myelitis.  He noted that he and the physicians that he worked with did not have experience with Gulf War syndrome and that the Veteran's clinical problems appeared not only to invlolve the spinal cord but also other areas of the brain.  He did not think that he could contribute much to the Veteran's evaluation. 

In an April 2000 letter, Dr. R., M.D., indicated that he had reviewed the reports that the Veteran had sent him the previous month and stated that he could certainly say that he did not know what caused the Veteran's illness in 1995.  He was not sure that transverse myelitis would be sufficient to explain his illness but that he was not a neurologist.  He indicated that his experience with transverse myelitis was very limited. 

In June 2000, the Veteran was evaluated at a VA neurology clinic, it was noted that given the onset and clinical features of his illness, the Veteran most likely had myelitis, of possible viral origin.  The clinician concluded that the residual weakness and bladder/bowel incontinence made Guillain Barre Syndrome less likely.  He further noted that this might be the first onset of multiple sclerosis but that the normal brain MRI made this less likely. 

At the time of a July 2002 VA examination, the examiner, after performing a comprehensive examination, rendered a diagnosis of spinal cord injury difficulty due to a neurological disease of unknown etiology.  The examiner was unable to comment about whether or not this was "a connected disorder" as he was not an expert in neurological diseases or problems. 

In January 2004, the Veteran was afforded a VA neurological examination.  The examiner indicated that the Veteran's claims folder was available and that it was reviewed prior to the examination. 

The examiner noted that the Veteran retired from the military in 1993 and that the spinal cord condition occurred in June 1995.  He observed that the incident occurred two to three days after he visited Disneyland on a hot day. 

The examiner stated that the Veteran mentioned dropping some plates from his right arm in 1994 but that his right leg was not affected.  He observed that the Veteran's wife had also noted this event in a letter associated with the file.  The incident was isolated and did not result in any difficulty with walking or paralysis of any of the extremities.  The examiner tended to believe that this was not related to the spinal cord condition occurring in 1995. 

Following examination, the examiner diagnosed cervical myelopathy centered at C3 level with residual cervical spinal cord atrophy.  The residual neurological deficits were quadriparesis of spastic type; increased tendon reflexes and bilateral extensor plantar reflexes; sensory level at C3 and C4 dermatomes; and bladder and bowel paralysis causing neurogenic bladder.  The examiner stated that the cause of the cervical myelopathy was vascular ischemia and insufficiency resulting in spinal cord infarction and now spinal cord atrophy at C3 level. 

The examiner noted that the claims folder revealed extensive discussion about the etiology of the spinal cord condition, which was variously described as acute transverse myelitis, transverse myelitis, and transverse myelopathy or cervical myelopathy.  He observed that the infectious etiology had never been confirmed even though some examiners had raised suspicion of some viral infection or some other infectious etiology.  However, cerebrospinal fluid (CSF) examination had not confirmed this and therefore infectious etiology was not plausible.  He further observed that spinal cord compression had been ruled out by myelogram as well as by MRI of the cervical spine and therefore spinal cord compression was not an etiology.  He also noted that trauma to the cervical cord was also not an etiology because no definite history of trauma was obtained.  There were no fractures of the cervical spine on X-rays and imaging examinations and his cervical spine examination was now completely normal with normal movements in all directions. 

The examiner further commented that transverse myelitis or myelopathy could also be a part of multiple sclerosis but that the Veteran had had no further episodes of demyelinating events so this was not likely. 

The examiner observed that the onset of this particular condition occurred fairly suddenly, some two to three days after heavy exertion on a hot summer day in Disneyland where the Veteran exerted himself quite excessively.  The onset was so sudden that he had difficulty in breathing and had to be rushed to the hospital because of an inability to breathe.  This would suggest a vascular accident very similar to a stroke but in the Veteran's case affecting the spinal cord structure rather than the brain structure.  

He observed that such vascular events were recorded in the neurological literature as due to spinal cord artery thrombosis or insufficiency with resultant spinal cord infarction followed by necrosis of the area, later on showing as an atrophy on the imaging studies.  The examiner noted that in this Veteran, similar events had definitively happened with sudden onset, stabilization in a hospital, rehabilitation treatment with improvement in his neurological function, and subsequent MRI showing atrophy or spinal cord myelomalacia on the imaging studies. 

The examiner favored a conclusion that the Veteran's cervical myelopathy was due to vascular causes resulting in infarction or a stroke of the spinal cord at C3 level.  He noted that to confirm this with absolute certainty would require angiogram of the spinal cord blood and that this might not show at this late stage any particular etiological pathology. 

The examiner did not believe that any infectious agent contacted in the Gulf War had caused this syndrome.  Even undiagnosed illness during the service had no relationship with this particular myelopathy.  He agreed with one of the reports in the C-file stating that this condition was unrelated to military service.  He noted that the only neurologist finding some connection to Gulf War syndrome was Dr. B, who wrote a short two paragraph letter without any particular proof or without any particular supporting documents.  He did not believe that the report was plausible and acceptable. 

He noted that most of the Veteran's disability could be accounted for by the myelopathy located at the C3 level and there was no other disability that would be described as due to undiagnosed illness.

In June 2010, a medical opinion was obtained from a VA physician assistant (PA) who reviewed the Veteran's claims file and opined as to the etiology of his current neck disability.  The PA diagnosed the Veteran as having stable incomplete spinal cord injury of unknown viral etiology.  He opined that it was highly likely that the disability was related to environmental exposure in the Middle East.  The PA noted an April 2008 VA spinal cord injury physician note that contained the same opinion, however no further rationale was provided. 

The Veteran was afforded an additional VA examination in August 2011 by the PA who had provided the June 2010 opinion.  The examiner noted the Veteran's relevant history, as outlined above.  The examiner indicated that the Veteran works as an engineer at the Naval Base.  The examiner opined that the Veteran's incomplete C3 level spinal cord injury (presumed to be transverse myelitis) is at least as likely as not caused by or as a result of environmental exposures in the Persian Gulf, to include anthrax and hepatitis B vaccinations during active military service.  

The PA went on to opine that the Veteran's chronic symptoms to include hand tremors, memory loss, C3 quadriplegia, neurogenic bladder, neurogenic bowel, and impotency represent a diagnosable chronic multi-symptom illness with a partially explained etiology.

The PA's rationale was that transverse myelitis was a rare neurological condition in which an immune mediated process caused neural injury to the spinal cord.  Inflammation of the spinal cord interrupted the motor nerve pathways and presented symptoms such as limb weakness, sensory disturbance, bowel and bladder dysfunction, back pain and radicular pain.  

The causes of transverse myelitis were mostly of an autoimmune nature, triggered by viral and bacterial infections and various environmental factors to include vaccinations.  The provider noted that the administration of a combination of multiple vaccines, although safe for most individuals, might have a greater chance of triggering autoimmunity.  

The examiner noted that many vaccines contained aluminum salt, which could cause motor neuron death.  The examiner indicated that that the Anthrax vaccine and the Hepatitis B vaccine had a possible side effect of transverse myelitis.  The PA highlighted a September 1994 VA treatment note which indicated that the Veteran reported tremoring of his hands for five years, and impaired memory the previous two to three years.  A June 1995 treatment note indicated that the Veteran had a history of Persian Gulf War Syndrome and was in respiratory failure after complaining of left side weakness and chest pain.  The Veteran was also suffering from hypothermia, which a VA neurologist had hypothesized was hypothalamic dysregulation with Persian Gulf War Syndrome.

Analysis

It is not in dispute that the Veteran has current residuals of transverse myelitis that involves the cervical spine.  A current disability has thus been demonstrated.  

There have been multiple conflicting opinions as to the etiology of this disability and whether it is related to service.  The most recent examiner opined that the disability constituted a "medically unexplained chronic multisymptom illness."  Although no detailed explanation was provided, there is no opinion of record to the contrary.  A "medically unexplained chronic multisymptom illness" is defined under § 3.317(a)(2)(ii) as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  However, diseases of "partially explained etiology", such as diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses. 

The extensive debate as to the etiology and manifestations of the Veteran's disability lends credence to the opinion that it is a "medically unexplained chronic multisymptom illness."  The disability is manifested by quadriplegia, and has been present to a level of at least 10 percent during the presumptive period for Gulf War illnesses.  See 38 C.F.R. § 4.124a (2011).

In addition, there is evidence that the Veteran's transverse myelitis is directly related to vaccination and environmental exposure while serving in the Persian Gulf.  The recent VA examiner provided such an opinion and there is some support for this opinion in medical literature.  Agmon-Levin N., Kvity S., Szyper-Kravitz M., Shoenfeld Y.; Transverse Myelitis and Vaccines: a Multi-Analysis; Lupus (Nov. 2009), 18(13); 1198-204; www.ncbi.nlm.nih.gov/pubmed/19880568.  While there are opinions to the contrary, the evidence is in relative equipoise as to whether there is a direct link between in-service exposures and the current disability.  

Thus, the Board finds that service connection is in order for the Veteran's neck disability diagnosed as transverse myelitis at the C3 level.


ORDER

Entitlement to service connection for a neck disability, diagnosed as transverse myelitis at the C3 level, is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


